120 S.W.3d 232 (2003)
STATE of Missouri, Respondent,
v.
Randy ADAMS, Appellant.
No. ED 82422.
Missouri Court of Appeals, Eastern District, Division Three.
October 21, 2003.
Nancy McKerrow, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen. & Breck Burgess, Jefferson City, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., WILLIAM H. CRANDALL, JR., J., LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Defendant, Randy Adams, was convicted, after a jury trial, of possession of a prohibited article in a correctional facility. He was sentenced to imprisonment for fifteen years; said sentence to run consecutive to any sentence he was then serving.
No jurisprudential purpose would be served by a written opinion. The judgment of conviction is affirmed. Rule 30.25(b).